Name: Commission Regulation (EC) No 951/2002 of 3 June 2002 amending Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: air and space transport;  politics and public safety;  Asia and Oceania;  international affairs;  free movement of capital;  international trade;  European construction
 Date Published: nan

 Avis juridique important|32002R0951Commission Regulation (EC) No 951/2002 of 3 June 2002 amending Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 145 , 04/06/2002 P. 0014 - 0015Commission Regulation (EC) No 951/2002of 3 June 2002amending Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), and in particular Article 7(1) thereof,Whereas:(1) Article 7(1) of Regulation (EC) No 881/2002 empowers the Commission to amend or supplement Annex I to that Regulation on the basis of determinations by either the Security Council of the United Nations or the Sanctions Committee established by Resolution 1267(1999) of the Security Council.(2) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(3) On 15 March and 24 April 2002, the Sanctions Committee decided to amend and supplement the list of persons, groups and entities to whom the freezing of funds and economic resources shall apply and, therefore, Annex I should be amended accordingly.(4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 11. The persons, groups and entities listed in the Annex to this Regulation shall be added to the list in Annex I to Regulation (EC) No 881/2002.2. In Annex I to Regulation (EC) No 881/2002, the entry "Al Rashid Trust" shall be replaced with the following: "Al Rashid Trust (a.k.a. Al Rasheed Trust, Al-Rasheed Trust, Al-Rashid Trust, The Aid Organisation of The Ulema):- Kitas Ghar, Nazimabad 4, Dahgel-Iftah, Karachi, Pakistan,- Jamia Maajid, Sulalman Park, Melgium Pura, Lahore, Pakistan,- Kitab Ghar, Darul Ifta Wal Irshad, Nazimabad No 4, Karachi, Pakistan, tel. 668 33 01; tel. 0300-820 91 99; Fax 662 38 14,- Jamia Masjid, Sulaiman Park, Begum Pura, Lahore, Pakistan; tel. 042-681 20 81,- 302b-40, Good Earth Court, Opposite Pia Planitarium, Block 13a, Gulshan -I Iqbal, Karachi; tel. 497 92 63,- 617 Clifton Center, Block 5, 6th Floor, Clifton, Karachi; tel. 587-25 45,- 605 Landmark Plaza, 11 Chundrigar Road, Opposite Jang Building, Karachi, Pakistan; tel. 262 38 18-19,- Office Dha'rbi M'unin, Opposite Khyber Bank, Abbottabad Road, Mansehra, Pakistan,- Office Dhar'bi M'unin ZR Brothers, Katcherry Road, Chowk Yadgaar, Peshawar, Pakistan,- Office Dha'rbi-M'unin, Rm No 3 Moti Plaza, Near Liaquat Bagh, Muree Road, Rawalpindi, Pakistan,- Office Dha'rbi-M'unin, Top floor, Dr Dawa Khan Dental Clinic Surgeon, Main Baxae, Mingora, Swat, Pakistan,- Operations in Afghanistan: Herat, Jalalabad, Kabul, Kandahar, Mazar Sherif,- Also operations in Kosovo, Chechnya."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 June 2002.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.ANNEXPersons, groups and entities which shall be added to Annex I to Regulation (EC) No 881/20021. AL-FAWAZ, Khalid (a.k.a. AL-FAUWAZ, Khaled; AL-FAUWAZ, Khaled A.; AL-FAWWAZ, Khalid; AL FAWWAZ, Khalik; AL-FAWWAZ, Khaled; AL FAWWAZ, Khaled); date of birth: 25 August 1962; 55 Hawarden Hill, Brooke Road, London NW2 7BR, United Kingdom.2. AL-HARAMAIN Islamic Foundation, Bosnia and Herzegovina.3. AL-HARAMAIN Islamic Foundation, Somalia.4. AL-MASRI, Abu Hamza (a.k.a. AL-MISRI, Abu Hamza); date of birth: 15 April 1958; 9 Alboume Road, Shepherds Bush, London W12 OLW, United Kingdom; 8 Adie Road, Hammersmith, London W6 OPW, United Kingdom.5. AOUADI, Mohamed Ben Belgacem (a.k.a. AOUADI, Mohamed Ben Belkacem); date of birth 12 November 1974; place of birth Tunisia; address: Via A. Masina No 7, Milan, Italy; Italian Fiscal Code: DAOMMD74T11Z352Z.6. BEN HENI, Lased; date of birth 5 February 1969; place of birth Libya.7. BOUCHOUCHA, Mokhtar (a.k.a. BUSHUSHA, Mokhtar); date of birth 13 October 1969; place of birth Tunisia; address: Via Milano No 38, Spinadesco (CR), Italy; Italian Fiscal Code: BCHMHT69R13Z352T.8. CHARAABI, Tarek (a.k.a. SHARAABI, Tarek); date of birth 31 March 1970; place of birth Tunisia; address: Viale Bligny No 42, Milan, Italy; Italian Fiscal Code: CHRTRK70C31Z352U.9. ES SAYED, Abdelkader Mahmoud (a.k.a. ES SAYED, Kader); date of birth 26 December 1962; place of birth Egypt; address: Via del Fosso di Centocelle No 66, Rome, Italy; Italian Fiscal Code: SSYBLK62T26Z336L.10. ESSID, Sami Ben Khemais; date of birth 10 February 1968; place of birth Tunisia; address: Via Dubini No 3, Gallarate (VA), Italy; Italian Fiscal Code: SSDSBN68B10Z352F.11. NASREDDIN, Ahmed Idris (a.k.a. NASREDDIN, Ahmad I.; a.k.a. NASREDDIN, Hadj Ahmed; a.k.a. NASREDDINE, Ahmed Idriss); Corso Sempione 69, 20149 Milan, Italy; 1 via delle Scuole, 6900 Lugano, Switzerland; Piazzale Biancamano, Milan, Italy; Rue De Cap Spartel, Tangiers, Morocco; date of birth: 22 November 1929; place of birth: Adi Ugri, Ethiopia; Italian Fiscal Code: NSRDRS29S22Z315Y.